NOT FOR PUBLICATION                        FILED
                   UNITED STATES COURT OF APPEALS                      DEC 11 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CANDACE ROBE BIGGERSTAFF,                      No.   19-55935

               Plaintiff,
 v.                                            D.C. No. 2:15-cv-00853-JC

ANDREW M. SAUL, Commissioner of
Social Security,                               MEMORANDUM*

               Defendant-Appellee,
 v.

DENISE BOURGEOIS HALEY,

               Real-party-in-interest-
Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                Jacqueline Chooljian, Magistrate Judge, Presiding

                            Submitted December 8, 2020**
                                Pasadena, California

Before: KELLY***, GOULD, and R. NELSON, Circuit Judges.

      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Paul J. Kelly Jr., United States Circuit Judge of the United
States Court of Appeals for the Tenth Circuit, sitting by designation.
      Real-party-in-interest Denise Haley appeals the reduction of her attorney’s

fees award in this successful social security benefits case. We have jurisdiction

under 28 U.S.C. § 1292, and we affirm.

      As payment for representing social security claimants, counsel can charge “a

reasonable fee for such representation, not in excess of 25 percent of the total of

the past-due benefits” awarded to the claimant. 42 U.S.C. § 406(b)(1)(A). These

fees are usually set in contingency-fee agreements and are payable from past-due

benefits awarded to the claimant. Gisbrecht v. Barnhart, 535 U.S. 789, 802–03

(2002). Though the contingency fee here fell within the 25 percent boundary, the

district court properly performed the required “independent check” of the

requested fee “to assure that [it] yield[ed] reasonable results” and, when found

unreasonable, “appropriately reduced the [fee] . . . based on the character of the

representation and the results the representative achieved.” Id. at 807–08.

      In assessing the reasonableness of the fee, the district court correctly began

with the contingency fee agreement and examined the character of Haley’s

representation and the results achieved.      Acknowledging that Haley seemed

competent and did not give substandard performance or cause undue delay, the

district court concluded that “the benefits [we]re large in comparison to the amount

of time counsel spent on the case” such that the fee was unreasonable and “a

downward adjustment” was “in order.” Id. at 808. In reaching this conclusion, the


                                         2
district court appropriately started its analysis with the contingency fee

arrangement, noting that Haley’s client recovered $260,436 in past-due benefits,

the contracted contingency fee amounted to $65,109, but Haley spent only 18.2

counsel hours and 5.2 paralegal hours on the case. See id.; Crawford v. Astrue,

586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

       Because Haley reduced the contingency fee to $50,000, the district court

calculated the requested contingency fee’s de facto hourly rate by dividing

counsel’s requested fee by counsel and paralegal time spent on the case, resulting

in de facto hourly rates of $2,747.25 for counsel time and $2,136.75 for combined

counsel and paralegal time.1 This is exactly the type of analysis allowed under

Gisbrecht, which permits courts to consider “not as a basis for satellite litigation,

but as an aid to the court’s assessment of the reasonableness of the fee . . . a record

of the hours spent representing the claimant[.]” 535 U.S. at 808.

       During its reasonableness assessment, the district court also correctly

examined the complexity and risk involved in Haley’s representation. As the

district court explained, the underlying issues were not complex but rather

common in social security disability cases, and Haley did not demonstrate the

   1
     In contrast, under the lodestar method, a reasonable fee can be determined
when “the number of hours reasonably devoted to each case [i]s multiplied by a
reasonable hourly fee.” Gisbrecht, 535 U.S. at 797–98. But, by calculating the de
facto hourly rate of the requested contingency fees, the district court did not use the
lodestar method, rather it compared the time spent to the fee requested under the
contingency fee arrangement.

                                          3
estimated likelihood of success when first retained. See Crawford, 586 F.3d at

1153.

        Nor did the district court err by using the fees awarded in other social

security cases and the consumer law attorney median rate as aids in its

reasonableness assessment. For instance, examining fees in other cases put the

requested fee into perspective by showing only one social security case approached

the magnitude of the de facto hourly fee requested here. And the district court

properly analyzed the consumer law attorney median rate2 because it was not used

as a baseline for framing Haley’s requested fee as a percentage enhancement over

the median rate. Id. at 1150–51. Rather, after comparing the highest reported

median rate to Haley’s requested de facto hourly rate, the district court explained

that the significant disparity between the two “weakens counsel’s argument that the

requested fee would be reasonable.” Again, this is exactly the type of analysis

allowed under Gisbrecht, which permits courts to assess reasonableness of fees

using a “lawyer’s normal hourly billing charge for noncontingent-fee cases.” 535

U.S. at 808.     Here, the median rate was appropriately used as a point of

comparison, not a starting point, and as one factor out of several tending to show

the fee was unreasonable.


   2
    As a substitute for her normal hourly rate, Haley submitted as evidence the
median hourly rate for consumer law attorneys in California in 2015 and 2016,
which ranged from $325 to $725 per hour.

                                        4
      After the fee was determined unreasonable, the district court properly

reduced the hourly fee to $1,400 for a total reduced fee award of $32,760 by

providing “a concise but clear explanation of its reasons for the fee award.”

Crawford, 586 F.3d at 1152 (quoting Hensley v. Eckerhart, 461 U.S. 424, 437

(1983)). For guidance on reducing the hourly fee, the district court relied on

approved hourly rates in other social security cases, which makes sense

considering that (besides the comparison of benefits to time spent on the case)

there was nothing abnormal about Haley’s representation. And the district court’s

analysis did not end there; it also acknowledged that reasonable contingency fees

generally should exceed a reasonable lodestar and adjusted upward to give Haley

the benefit of the difference in time and to recognize the absence of an upper limit

on hourly rates of reasonable fees.            Considering the “district court[] [is]

accustomed to making reasonableness determinations in a wide variety of contexts,

and [its] assessments . . . qualify for highly respectful review[,]” Gisbrecht, 535

U.S. at 808, the district court did not err in setting attorney’s fees under § 406(b).

      AFFIRMED.




                                           5